DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a reception unit that receives a function for which an execution period is set, the execution period determined based upon a predetermined possibility that a trigger for activating the function during the execution period would occur; 
a trigger management unit that identifies one or more cameras with which a number of people photographed during the execution period exceeds a threshold; 
a recommending unit that recommends a change of an execution place to be a place where the one or more cameras are located; and 
a notification unit that transmits a notification indicating the recommendation for change of the execution place.”
Tetsuya (JP 2011/227679 A) presents an invention relates to a reporting device that detects and reports the presence of a suspicious person who may impair the maintenance of a monitored area or the occurrence of an emergency, and in particular, 
Hirooka (US 2017/0366685 A1) presents an information processing apparatus operable to decide an item related to an image or image capturing for a recommendation to a user, the apparatus obtains image attribute information, derives image group attribute information for an image group including a plurality of images based on the image attribute information, compares image group attribute information derived for a first image group including images captured in a first time range and image group attribute information derived for a second image group including images captured in a second time range different to the first time range, and decides the item for the recommendation to the user in accordance with a result of the comparison.
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which recite and include changing of the execution plane based on a number of cameras in such a location photographed a threshold number of people at such a place, therefore the US 103 Rejection is hereby withdrawn. 
Claim(s) 2, 4-8 and 11-13 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 3 & 14 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-8 and 11-14 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457